Citation Nr: 0724879	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a November 2004 statement constitutes a timely 
substantive appeal in the matter of an April 2001 denial of 
entitlement to service connection for sleep apnea, acne, and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1971.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which determined that a November 2004 statement 
did not constitute timely appeal of an April 2001 denial of 
service connection for sleep apnea, acne, and PTSD.  The 
veteran timely disagreed in November 2005.  After the RO 
issued a statement of the case (SOC) in March 2006, the 
veteran's timely substantive appeal was received in May 2006.

The veteran's November 2004 statement, which has been 
considered as an attempt to submit a substantive appeal of 
the April 2001 rating decision which denied service 
connection for sleep apnea, acne, and PTSD, may also be 
considered a request to reopen those claims.  The request to 
reopen the claims is REFERRED to the RO.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2007.


FINDINGS OF FACT

1.  On July 22, 2002, the RO furnished to the veteran, at the 
most recent address of record known to the RO, an SOC 
addressing the veteran's disagreement with April 2001 denials 
of entitlement to service connection for sleep apnea, acne, 
and PTSD.

2.  There is no evidence that this SOC was returned as 
undeliverable.

3.  The veteran's non-receipt of the July 2002 SOC does not 
rebut the presumption of administrative regularity as to the 
mailing of the July 2002 SOC, nor does non-receipt by his 
representative rebut that presumption.



CONCLUSION OF LAW

A November 2004 statement was not timely to perfect a 
substantive appeal in the matter of an April 2001 denial of 
entitlement to service connection for sleep apnea, acne, and 
PTSD, and the Board has no jurisdiction to review those 
claims.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
19.33, 19.34, 20.200, 20.202, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a November 2004 statement should be 
accepted as a timely substantive appeal of an April 2001 
denial of entitlement to service connection for sleep apnea, 
acne, and PTSD, because he did not receive a July 2002 SOC 
which addressed his disagreement with the April 2001 
determinations.  Alternatively, the veteran contends that the 
claims remained pending because the RO did not respond to a 
May 2001 request for reconsideration.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Upon receipt of 
a complete or substantially complete application for benefits 
and prior to an initial unfavorable decision on a claim by an 
agency of original jurisdiction, the Secretary is required to 
inform the appellant of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim, and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 U.S.C.A. § 5103(a).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome of a claim is controlled by the law, and where 
further development of facts cannot change the outcome of the 
claim.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
VAOPGCPREC 5-2004.  The essential relevant facts in this case 
are not in dispute, as the Board assumes that the statements 
of the veteran and of his representative that they did not 
receive the July 2002 SOC are true.  The only facts which are 
relevant and may, by law, be considered in this case are the 
facts already of record.  The veteran testified before the 
Board, and thus has had opportunity to discuss his 
interpretation of the facts of record.  No additional facts 
which could be developed could change the outcome of the 
case, no further notice or assistance under the VCAA would 
affect the outcome of the claim.  Therefore, no further 
discussion of the VCAA is required.  

Applicable regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a SOC has been furnished to the 
claimant, at the most recent address of record, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.29, 19.30, 20.200, 20.303, 20.304 (2006).  The 
substantive appeal must be filed within 60 days after mailing 
of the SOC, or within the remainder of the 1 year period from 
the mailing of notification of the determination being 
appealed.  38 C.F.R. § 20.302.  The NOD and substantive 
appeal must be filed with the VA office from which the 
claimant received notice of the determination at issue, 
unless the veteran's records have been transferred to another 
office.  38 C.F.R. § 20.300.  

Filing additional evidence after the receipt of a notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.



Facts and analysis

The facts which control this case are a matter of record and 
are not in dispute.  In December 1999, the veteran filed 
claims for service connection for several disorders, 
including sleep apnea, acne, and PTSD.  In April 2001, a 
rating decision which denied those claims was prepared, and 
that decision was issued to the veteran on April 20, 2001.  
In a statement received by the RO on May 2, 2001, the veteran 
referenced the April 2001 denial of his claims.  The veteran, 
with the assistance of his representative, stated that the 
April 2001 decision failed to address certain evidence which 
the veteran believed had already been presented to the RO, 
and the veteran submitted this evidence as an attachment to 
his May 2, 2001 statement.  

In the May 2, 2001 statement, the veteran requested that the 
RO "reconsider" the decisions on the claims for service 
connection for sleep apnea, acne, and PTSD, in pertinent 
part.  On May 4, 2001, the RO received a statement from the 
veteran entitled "APPEAL CLARIFICATION."  In that 
statement, the veteran expressly stated that he wished to 
pursue service connection only as to the claims for service 
connection for sleep apnea, acne, and PTSD.  The RO 
interpreted this statement as a NOD.  The May 2001 statements 
establish that the veteran received the notice and rating 
decision issued in April 2001.  

The documents associated with the claims file show that about 
a year later, in April 2002, the RO issued a notice to the 
veteran about the Decision Review Officer process.  This 
letter was issued to the veteran at the same address to which 
the April 2001 notice had been sent.  A notation at the end 
of the notice reflects that a copy was issued to the 
veteran's representative as well.  The claims file does not 
reflect that either copy of the notice was returned as 
undeliverable.  The veteran's representative alleges, in the 
November 2004 statement, that the notice about the Decision 
Review Officer process was not received either by the veteran 
or by his representative.  The representative alleges that 
non-receipt of this notice presents a procedural due process 
problem.  However, as discussed below, non-receipt does not 
rebut the presumption of regularity, and it may be presumed 
that this notice was mailed.  

In July 2002, the RO issued an SOC addressing the veteran's 
disagreement with the April 2001 denial of entitlement to 
service connection for sleep apnea, acne, and PTSD.  The SOC 
includes a notation that the veteran's representative was 
furnished a copy.  This SOC was issued to the veteran's 
address of record, which was the same address to which the 
April 2001 and April 2002 notices were sent.  There is no 
evidence that either copy of this notice was returned as 
undeliverable.  

In late May 2003, the veteran's representative submitted a VA 
Form 9, "Appeal to the Board of Veterans' Appeals."  The 
representative stated that, although there had been no 
contact from the veteran since August 2001, appeal of the 
denials of service connection for sleep apnea, acne, and PTSD 
was being submitted, in part to determine the status of those 
claims.  The representative stated that no correspondence 
about the claims had been received since May 2001.  The 
representative further indicated that the veteran had moved, 
but that the representative did not know the veteran's 
current address.  In June 2003, the RO notified the veteran's 
representative that a SOC had been issued in July 2002, and 
that the May 2003 statement was not timely to appeal the 
denials of service connection for sleep apnea, acne, and 
PTSD.

In December 2003, the veteran informed the RO, through a 
November 2003 report of contact submitted his representative, 
that he had relocated to New Mexico, and provided a new 
address.  This report of contact does not reference the July 
2002 SOC or the May 2003 attempt to perfect a substantive 
appeal, so it is not clear whether the veteran's 
representative informed him at this time of the issuance of 
the SOC.  In any event, the April 2001 denials of service 
connection had become final in September 2002, more than a 
year earlier, so the veteran could not have submitted a 
timely substantive appeal even if information about the 
status of the claims was provided.  

In November 2004, the veteran submitted a statement which he 
contended should be accepted as a timely substantive appeal 
of the April 2001 denials of service connection for sleep 
apnea, acne, and PTSD, because he had not received any SOC 
following his disagreement.  The governing law requires VA to 
issue notice to the veteran in the form of an SOC once 
disagreement with a determination is expressed.  VA 
regulations provide that "notice" means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  The time period allowed for 
timely appeal begins to run on the date the record reflects 
that the SOC was issued.  

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary.  Thus, it is presumed that the RO issued the July 
2002 SOC to the veteran, as reflected in the claims file.  As 
noted, both the veteran and the veteran's representative have 
stated that they did not receive the SOC.  The veteran and 
his representative contend, in essence, that the RO must have 
failed to mail the July 2002 SOC because neither the veteran 
nor the representative received that notice.  

However, the veteran has stated that he had moved, and the 
transcript of the hearing before the Board establishes that 
there are explanations for the representative's non-receipt 
of the July 2002 SOC other than failure of the RO to mail the 
SOC associated with the record.  Tr. 5, 6.  The Court has 
held that non-receipt of notice does not rebut the 
presumption that a notice was sent if the notice was issued 
to the veteran's address of record.  Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of non-receipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption of 
regularity); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (expressly holding that the presumption of regularity 
applies to procedures at an RO).  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  For example, the claims file does 
not reflect that the United States Postal Service returned 
either copy of the SOC as undeliverable.  

In order for the presumption of regularity to attach, VA must 
have correctly mailed notice to the latest address of record.  
The Court has held that use of an incorrect address for a 
claimant will constitute the clear evidence required to rebut 
the presumption of regularity.  Crain v. Principi, 17 Vet. 
App. 182, 190 (2003).  The veteran testified to his belief 
that the RO should have mailed the SOC to a different address 
than the address of record, because he provided his current 
address to each VA facility at which he sought medical care.  
The Board accepts this testimony as accurate.  He testified 
to his belief that advising VA medical facilities of his 
current address would suffice to advise the RO of a new 
address of record.  However, the veteran did not testify that 
he ever asked a medical facility whether the RO would receive 
the updated address, nor did the veteran testify that he 
requested that his address be forwarded to the RO in Reno, 
Nevada.  

The burden is on the claimant to keep VA apprised of his or 
her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The addresses provided at medical facilities for purposes of 
care do not constitute addresses of record for purposes of 
notice of an adjudication.  In particular, the Board notes 
that the governing statute specifically requires that notices 
of disagreement and substantive appeals must be "filed with 
the activity which entered the determination," that is, the 
agency of original jurisdiction.  38 U.S.C.A. § 7105(b)(1).  
The statute and regulations very specifically require 
communication with the "activity" that issued the 
determination the claimant wishes to disagreed with or 
appeal.  In this case, that activity is with the RO, not a 
health care facility, and the veteran was responsible to 
provide the RO with his address.  

The Board finds, as a matter of fact, that that the record 
establishes that the July 2002 SOC was mailed to the 
veteran's address of record.  Neither the statements by the 
veteran and his representative regarding non-receipt of the 
July 2002 SOC nor the veteran's contention that he provided 
updated addresses to medical facilities rebut the presumption 
of regularity.  

Therefore, the presumption of regularity applies to require a 
finding that the RO properly issued the July 2002 SOC to the 
veteran.  Once that SOC was issued, the veteran had 60 days 
to file a timely substantive appeal, since more than one year 
had already elapsed after issuance of the April 2001 rating 
decision.  The period allowed for timely appeal expired in 
September 2002, and no statement submitted after that date 
was timely to initiate substantive appeal of the denials of 
service connection for sleep apnea, acne, and PTSD. 

Alternatively, the veteran contends that the claims of 
entitlement to service connection for sleep apnea, acne, and 
PTSD are still pending because of the May 2001 request that 
the RO reconsider the denials of service connection for sleep 
apnea, acne, and PTSD.  The veteran and his representative 
contend that no reconsideration decision has been issued.  
The representative alleges that the RO's failure to 
reconsider the case was a due process violation.  

In particular, the July 2002 SOC specifically addressed the 
evidence the veteran submitted in May 2001.  By regulation, 
the July 2002 SOC is adequate to constitute 
"reconsideration" for due process purposes.  The May 2001 
request for reconsideration did not, as a matter of law, 
require the RO to issue any determination other than the SOC, 
as long as that SOC addressed the evidence submitted or 
resubmitted in May 2001.  38 U.S.C.A. § 7105.  Since the SOC 
addressed the evidence submitted in May 2001, the request for 
reconsideration did not remain pending after the issuance of 
the SOC.

Thus, the period specified by statute for a timely appeal of 
the April 2001 rating decision began to run when that 
decision was issued, and the May 2001 request for 
reconsideration did not extend that appeal period.  

There is no factual or legal basis to rebut the presumption 
of regularity which applies to the mailing of the July 2002 
SOC.  There is no factual or legal basis to find that the 
claims denied in the April 2001 rating decision remained open 
after the 60-day period following issuance of the July 2002 
SOC expired.  The November 2004 statement was not timely to 
perfect a substantive appeal in the matter of an April 2001 
denial of entitlement to service connection for sleep apnea, 
acne, and PTSD, and the Board has no jurisdiction to review 
those claims.  The appeal must be denied.




ORDER

The claim that a November 2004 statement was timely to 
perfect a substantive appeal in the matter of an April 2001 
denial of entitlement to service connection for sleep apnea, 
acne, and PTSD, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


